Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary.
It is deemed unnecessary to notice but one question, which is properly raised by bill of exceptions which shows that appellant was carried before the grand jury and there made statements. These were incriminating and connected him with the burglary. Objections urged to the introduction of this evidence were overruled. The testimony remained before the jury until the court gave his charge, when it was by the *Page 52 
charge withdrawn. This was error and of such a nature that we are of opinion its withdrawal did not cure the error.
The judgment will be reversed and the cause remanded.
Reversed and remanded.